Reynolds, J.
Appeal by the claimant from a decision of the Workmen’s Compensation Board disallowing his claim for benefits on the ground that there was no causal relationship established between his work activities on November 29, 1963 and a myocardial infarction he sustained. Claimant, a bus driver, advanced medical evidence that a myocardial infarction, which he admittedly sustained, was precipitated by an argument with a passenger and by fright resulting from a skidding incident involving his bus shortly thereafter. The respondents, however, produced competent medical testimony that the infarction was the result of a pre-existing arteriosclerosis condition and that the work activities involved did not contribute to the infarction. The board in its capacity as the arbiter of factual disputes could clearly adopt the medical testimony produced by the respondents (e.g., Matter of Palermo V. Gallucei & Sons, 5 N Y 2d 529). Accordingly, we find no basis to disturb the board’s determination and it must be affirmed. Decision affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli,' JJ., concur in memorandum decision by Reynolds, J.